DETAILED ACTION
This office action is in response to the communication received on March 8, 2022 concerning application No. 16/347,783 filed on May 6, 2019.
	Claims 1-4, 21, and 26-29 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 03/08/2022 with respect to claim(s) 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1 and 27 narrow the scope of the claim and new references are being applied to teach the new claim limitations.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image data obtaining unit” in claims 27 and 28,
“a first image generating unit” in claim 27,
“a second image generation unit” in claim 27,
“a setting unit” in claim 27,
“a third image generation unit” in claim 27,
“a display control unit” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination the image data obtaining unit will be interpreted as a computer configured to receive data or an equivalent thereof (see [0108] of the present applications specification), the first and second image generation units will be interpreted as a computer configured to generate an MIP image or an equivalent thereof (see [0115] of the present applications specification), the setting unit will be interpreted as a computer configured to obtain a region of interest by reading out the volume data from a storage unit, a computer configured to receive the region of interest based on an instruction from a user, a computer configured to obtain the region of interest by evaluating a voxel value, or an equivalent thereof (see [0173], [0174], [0177] of the present applications specification), the third image generation unit will be interpreted as a computer configured to generate an image of the region of interest corresponding to the second spatial region on the basis of the volume data representing the region of interest or an equivalent thereof (see [0179] of the present applications specification),  and the display control unit will be interpreted as a computer configured to superimpose a first photoacoustic image, a second photoacoustic image, and the image of the region of interest or an equivalent thereof (see [0179] of the present applications specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 1-4 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “generating an image indicating the region of interest in the second spatial region on the basis of the region of interest of the photoacoustic image data; and displaying the first photoacoustic image, the second photoacoustic image, and the image indicating the region of interest in a superimposing manner on each other” in lines 10-13, which is considered indefinite. It is not clear to the examiner whether the image indicating the region of interest in the second spatial region is a stand-alone image of just the region of interest or is an image of an outline/indication of the region of interest superimposed on the photoacoustic image of the second spatial region. For that reason it is not clear whether the displaying step is superimposing three distinct images or displaying a first photoacoustic image and a second photoacoustic image with an indication of the region of interest superimposed on the second image in a superimposing manner with the first image. For the purpose of this office action it is being interpreted that the generating an image indicating the region of interest in the second spatial region step is generating the second photoacoustic image with the region of interest for that region superimposed on the second image and by displaying the first photoacoustic image and the second photoacoustic image with the region of interest indicated thereon the system is displaying the first photoacoustic image, the second photoacoustic image and the image indicating the region of interest in a superimposing manner. 
Claim 27 recites the limitation “one or more processor which by executing the program, function as…” in line 3, which is considered indefinite. It is not clear to the examiner whether the processors function as everything that follows after the limitation or just the image data obtaining unit. Further clarification is requested. Examiner notes that this rejection can be clarified with more indenting of the following limitations.
Claim 27 recites the limitation “one or more processor which by executing the program, function as…an imaging data obtaining unit…a first image generating unit…a second image generation unit….a setting unit…a third image generating unit…and a display control unit”. It is not clear to the examiner whether any of the above recited units are performing any actual functions, just the processor is performing functions and do any of the functions occur or units exist when the program is not being executed. Examiner notes that this rejection and the previously recited 35 USC 112f claim interpretations can be clarified by amending claim 27 to recite something similar to “…one or more processors configured to: execute the program; obtain photoacoustic image data; generate…”
Claim 29 recites the limitation “the second photoacoustic image data has a volume size smaller than a volume size of the first photoacoustic image data” in lines 2-3 which is considered indefinite. It is not clear to the examiner how image data can have a volume size.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Furukawa et al. (US 2016/0091415, as cited in the applicants 05/06/2019 IDS, hereinafter Furukawa).
Regarding claim 21, Furukawa teaches an image display method comprising: displaying an image obtained by superimposing (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”) a first image corresponding to a first spatial region (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”) and a second image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”) corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction (the Z direction)  of rendering from a thickness of the first spatial region and having a spatial region overlapped (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image) with the first spatial region on each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable by Furukawa et al. (US 2016/0091415, as cited in the applicants 05/06/2019 IDS, hereinafter Furukawa) in view of Tomoda et al. (US 20040059214, hereinafter Tomoda).

Regarding claim 1, Furukawa teaches an image display method comprising: 
Obtaining photoacoustic image data (para. 35, lines 1-2, “the signal processing unit generates a two-dimensional or three-dimensional photoacoustic image”); 
generating a first photoacoustic image (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”) corresponding to a first spatial region on the basis of the photoacoustic image data (para. 35 teaches that the images are generated from the electrical signals acquired by the signal acquiring unit. The electrical signals represent that the received photoacoustic wave are considered to be the image data); 
generating a second photoacoustic image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”) corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction of rendering (the Z direction) from a thickness of the first spatial region on the basis of the image data (para. 35 teaches that the images are generated from the electrical signals acquired by the signal acquiring unit. The electrical signals represent that the received photoacoustic wave are considered to be the image data), wherein the second spatial region has a spatial region overlapped with the first spatial region (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image); and 
displaying the first photoacoustic image and the second photoacoustic image in a superimposing manner on each other (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”).
Furukawa does not specifically teach obtaining a region of interest in the photoacoustic image data; generating an image indicating the region of interest in the second spatial region on the basis of the region of interest of the photoacoustic image data; and displaying the image indicating the region of interest in a superimposing manner on the first and second photoacoustic images.
However,
Tomoda in a similar field of endeavor teaches obtaining a region of interest in the three-dimensional image data ([0079] and s72 in fig. 14, “a spherical ROI serving as the three-dimensional ROI is then specified at a desired region” fig. 13 also shows that the ROI is in the original 3D image); generating an image indicating the region of interest in the second spatial region on the basis of the region of interest of the image data ([0080] discloses specifying a specific section P51 to P5m and reproducing the spherical ROI in the specific section. fig. 13 shows the MPR images indicate the region of interest that is present in the specific image as can be seen by the changing of size of the ROI as the MPR images progress); and displaying the image indicating the region of interest in a superimposing manner over the other image (fig. 13 shows that the region of interest is laying over the MPR image and is therefore being displayed in a superimposing manner. Additionally, claim 3 discloses “the image of each of the decided sections including an area crossing the three-dimensional ROI being superposed on each image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Furukawa to have obtained a region of interest in the three-dimensional image data, generated an image indicating the region of interest in the second spatial region on the basis of the region of interest of the image data, and displayed the image indicating the region of interest in a superimposing manner over the other image. The motivation to apply the known technique of obtaining a region of interest in the three-dimensional image data, generating an image indicating the region of interest in the second spatial region on the basis of the region of interest of the image data, and displaying the image indicating the region of interest in a superimposing manner over the other image of Tomoda to the method Furukawa would be to allow for the predictable results of viewing a specific cross-section of a potential region of interest located within the first spatial region.
	
Regarding claim 2, Furukawa in view of Tomoda teaches the method of claim 1, as set forth above. Furukawa further teaches wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction (para. 37, the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller), and 
wherein the second image is superimposed on the first image to be displayed (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”, this is stating that it is possible to display the images in any superimposed state which includes displaying the XY tomographic image superimposed on the MIP image).
Regarding claim 3, Furukawa in view of Tomoda teaches the method of claim 2, as set forth above. Furukawa further teaches wherein the second spatial region is a partial spatial region of the first spatial region (para. 37, as stated above the XY tomographic image is generated at a single point in the Z direction and the MIP image is generated along the entire Z direction, therefore the XY tomographic image is part of the MIP image).
Regarding claim 4, Furukawa in view of Tomoda teaches the method of claim 1, as set forth above. Furukawa further teaches wherein an entire region of the image data is set as the first spatial region (para. 37, lines 7-11, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction or a three-dimensional image in which the tomographic images in the XY plane are combined”, here the XY plane MIP image encompasses all of the tomographic imaged in the XY plane, therefore the entire region of image data is set as the first region). 
Regarding claim 26, Furukawa in view of Tomoda teaches non-transitory computer-readable medium storing a program that causes a computer to execute the image display method according to claim 1 (para. 55 of Furukawa teaches that a non-transitory computer-readable medium can perform the functions of the disclosed invention and para. 77 of Tomoda discloses the host computer 6 performs the processing, therefore the non-transitory computer-readable medium can perform the method of claim 1 above).
Regarding claim 27, Furukawa teaches a display control apparatus comprising: 
a memory storing a program ([0055] teaches the device has a memory that stores a program); and
one or more processors which, by executing the program ([0055] teaches the device has one or more processors to execute the program stored on the memory) function as:
an image data obtaining unit (any of the circuitry of apparatus 1000) configured to obtain image data (para. 35, lines 1-2, “the signal processing unit generates a two-dimensional or three-dimensional photoacoustic image”); 
a first image generation unit (signal processing unit 132) configured to generate (para. 35, line 1, “the signal processing unit generates”) a first image representing the image data corresponding to a first spatial region (para. 37, lines 7-9, “an XY plane maximum intensity projection (MIP) image where maximum intensity is projected in the z direction”); 
a second image generation unit (signal processing unit 132) configured to generate (para. 35, line 1, “the signal processing unit generates”) a second image (para. 37, lines 4-5, “a tomographic image of an object in the horizontal plane directions (XY plane directions)”)  corresponding to a second spatial region (the specific point in the Z direction where the XY tomographic image is generated) having a different thickness (the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller) in a viewing direction of rendering (the Z direction) from a thickness of the first spatial region, wherein the second spatial region has a spatial region overlapped with the first spatial region (the XY tomographic image is calculated along one of the points in the Z direction of the MIP image, therefore the XY tomographic image overlaps the MIP image); and  -8-Amendment for Application No.: 
Attorney Docket: 10176879WOUS01a display control unit (any of the circuitry of apparatus 1000) configured to superimpose the first image and the second image on each other (para. 37, lines 12-14, “the above mentioned images…may be displayed in a superimposed state”) and cause a display unit (display unit 134)  to display a superimposed image (para. 37, lines 1-2, “a display unit is a display device or the like that displays an image generated by the signal processing unit”),
wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction (para. 37, the MIP image is generated for the entire Z direction whereas the tomographic image in the XY direction is generated at a specific point within the Z direction therefore making the thickness smaller). 
Furukawa does not specifically teach a setting unit configured to set a region of interest in the photoacoustic image data; a third image generation unit configured to generate an image indicating the region of interest in the second spatial region on the basis of the region of interest in the photoacoustic image data; and a display control unit configured display the image indicating the region of interest over the first and second photoacoustic images.
However,
Tomoda in a similar field of endeavor teaches a setting unit configured to set a region of interest in the image data ([0079] and s72 in fig. 14, “using the user interface, a spherical ROI serving as the three-dimensional ROI is then specified at a desired region”, where the user interface is seen as the setting unit. fig. 13 also shows that the ROI is in the original 3D image); an image generation unit configured to generate an image indicating the region of interest in the second spatial region on the basis of the region of interest in the image data ([0080] discloses specifying a specific section P51 to P5m and reproducing the spherical ROI in the specific section. fig. 13 shows the MPR images indicate the region of interest that is present in the specific image as can be seen by the changing of size of the ROI as the MPR images progress. [0078] discloses the user interface performs the processing which is comprised of computer 6 which is seen as the image generation unit); and a display control unit configured display the image indicating the region of interest over the other image ([0081], “one or more images are displayed on display 12”. fig. 13 shows that the region of interest is laying over the MPR image and is therefore being displayed in a superimposing manner. Additionally, claim 3 discloses “the image of each of the decided sections including an area crossing the three-dimensional ROI being superposed on each image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Furukawa to have a setting unit configured to set a region of interest in the image data; an image generation unit configured to generate an image indicating the region of interest in the second spatial region on the basis of the region of interest in the image data; and a display control unit configured display the image indicating the region of interest over the other image. The motivation to apply the known technique of having  a setting unit configured to set a region of interest in the image data; an image generation unit configured to generate an image indicating the region of interest in the second spatial region on the basis of the region of interest in the image data; and a display control unit configured display the image indicating the region of interest over the other image of Tomoda to the system Furukawa would be to allow for the predictable results of viewing a specific cross-section of a potential region of interest located within the first spatial region.
Regarding claim 28, Furukawa teaches the display control apparatus of claim 27, as set forth above. Tomoda further teaches the image data obtaining unit obtains the image data by reading out the image data stored in a storage unit ([0078], “the host computer operates such that three-dimensional (3D) image data is obtained by…reading out 3D image data that has already been acquired and stored in the storage 11 or other memory means”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display control apparatus of Furukawa in view of Tomoda with obtaining image data by reading out the image data stored in the storage unit. The motivation to apply the known technique of obtaining image data by reading out the image data stored in the storage unit of Tomoda to the display control apparatus of Furukawa in view of Tomoda would allow for the predictable results of using image data that was obtained from a different imaging system.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Tomoda as applied to claim 1 above, and further in view of Hashimoto (US 20090099452).
Regarding claim 29, Furukawa teaches the method of claim 1, as set forth above. 
Furukawa does not specifically teach the second photoacoustic image data have a volume size smaller than a volume size of the first photoacoustic image data.
However,
Hashimoto in a similar field of endeavor teaches the second photoacoustic image data have a volume size smaller than a volume size of the first photoacoustic image data (S503-S506 in fig. 5, fig. 6 and [0070]-[0074] teaches obtaining two separate MIP images of the region. The first MIP image is over the entire time range as shown in fig. 6 and the second MIP image is only over a partial time range of the entire time range as shown in fig. 6. Because the second MIP image is formed over a partial time range, the total volume of the image will be smaller than the volume of the first MIP image which is obtained over the entire time range).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Furukawa in view of Tomoda by having the second photoacoustic image data have a volume size smaller than a volume size of the first photoacoustic image data. The motivation to make this modification in order to obtain an image of the entire procedure and an image over an in-progress part of the procedure but not the entirety of the procedure, as recognized by Hashimoto ([0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791